internal_revenue_service number release date index number ----------------------------------- -------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ---------- telephone number --------------------- refer reply to cc psi plr-151138-10 date june re ------------------------------------------------------------- re ------------------------------------------------------------- legend --------------------------------------- -------------------------------------------------------------------------------------- --------------------------------------------------------------- -------------------------------- ------------------------------------ grantor grandson grandson’s mother ---------------------------- trust trust --------------------------------------------------------------------------------------------------------- trust date ------------------ date ---------------------- date ------------------- date state year ------- declaration of trust ---------------------------------------------------------- ------------------------------------------------------------- ----------------- -------------------- dear ---------------------- this letter responds to a letter dated date submitted by your authorized representative requesting rulings under sec_2041 and sec_2601 of the internal_revenue_code on date grantor established trust for the benefit of grandson’s mother and her descendants on date grantor established trust for the primary benefit of grantor’s daughter grandson grandson’s spouse grandson’s descendants and the spouses of grandson’s descendants on date grantor executed her last will and testament in which she provided for a testamentary_trust trust to benefit grandson grandson’s spouse grandson’s issue and the spouses of grandson’s issue grantor plr-151138-10 died testate on date survived by grandson date sec_1 through are prior to date trust article authorizes the trustees to distribute net_income to or for the benefit of grandson’s mother and her descendants in such amounts or proportions and at such times and in such manner as the trustees in their absolute discretion deem advisable pursuant to article trust was divided into two equal parts trust a and trust b upon the death of grandson’s mother trust a is for the primary benefit of grandson trust b is for the primary benefit of a granddaughter who is not a party to this ruling_request article a authorizes the trustees to distribute net_income of trust a to or for the benefit of a class composed of grandson and grandson’s descendants in such amounts or proportions and at such times and in such manner as the trustees in their absolute discretion deem advisable article a provides grandson with a testamentary non-general power_of_appointment over the balance of trust a that may be exercised in favor of the members of a class composed of grantor’s issue other than grandson grandson’s estate or the creditors of grandson’s estate and the spouses of grantor’s issue including the spouse of grandson in such proportions and upon such lawful estates trusts terms and conditions as grandson may direct or appoint by will article a provides that any portion of trust a not appointed by grandson pursuant to the power_of_appointment will pass to grandson’s then-living issue per stirpes but in default of such issue to the persons excluding grantor who would then be entitled thereto under the laws of state if grandson had died the owner thereof intestate and a resident of state article y provides that no income_beneficiary of trust or the spouse of any income_beneficiary of trust who becomes a trustee shall have any power in the determination of the payment or distribution of the income of trust trust article authorizes the trustees to distribute net_income to or for the benefit of the members of a class composed of grandson grandson’s spouse grandson’s descendants the spouses of grandson’s descendants and grandson’s mother in such amounts or proportions at such times and in such manner as the trustees in their absolute discretion deem advisable plr-151138-10 article provides grandson with a testamentary_power_of_appointment over the balance of trust that may be exercised in favor of the members of a class composed of grantor’s issue other than grandson grandson’s estate or the creditors of grandson’s estate and the spouses of grantor’s issue including the spouse of grandson in such proportions and upon such lawful estates trusts terms and conditions as grandson may direct or appoint by will article provides that any portion of trust not appointed by grandson pursuant to the power_of_appointment will pass to grandson’s then-living issue per stirpes but in default of such issue to the persons excluding grantor who would then be entitled thereto under the laws of state if grandson had died the owner thereof intestate and a resident of state article y provides that neither grandson nor any other income_beneficiary of trust nor the spouse of any income_beneficiary of trust who becomes a trustee shall have any power in the determination of the payment or distribution of the income of trust trust trust authorizes the trustees to distribute the income of trust to or for the benefit of a class composed of grandson grandson’s spouse grandson’s issue and the spouses of grandson’s issue in such proportions and at such times and in such manner as the trustees determine in their absolute discretion item b authorizes the trustees to distribute principal to grandson in the event of possible emergencies such as serious accident or illness or other event upon the happening of which his immediate necessities will outweigh consideration of permanency of income item c provides grandson with a testamentary non-general power_of_appointment over the balance of trust that may be exercised in favor of the members of a narrow familial class composed of grandson’s spouse grandson’s issue and the spouses of grandson’s issue if none of his issue survives grandson then the power_of_appointment over trust may be exercised in favor of the members of a broader familial class composed of grantor’s issue and the spouses of grantor’s issue item c also provides that any portion of trust that is not appointed by grandson pursuant to the power_of_appointment will pass to grandson’s then-living issue per stirpes but in default of such issue to the persons who would then be entitled thereto under the laws of state if grandson had died the owner thereof intestate and a resident of state plr-151138-10 item x provides that no income_beneficiary or the spouse of any income_beneficiary who becomes a trustee of trust shall have any power in the determination of the payment or distribution of the income of trust or the determination of the payment or distribution of any advance distribution of principal division of trust a of trust trust and trust in year pursuant to a court order trust a of trust was divided into two identical trusts trust a and trust a-one trust was divided into trust a and trust a-one and trust was divided into trust b and b-one grandson executed a will in which he exercised the testamentary non-general power_of_appointment granted to him over the balance of trust a of trust trust a of trust and trust b of trust grandson appointed trust a of trust to grandson family_trust trust a of trust to grandson family_trust and trust b of trust to grandson family_trust family trusts pursuant to grandson’s declaration of trust each of the family trusts will be administered as a separate single trust during the lifetime of grandson’s spouse if she survives grandson the trustees will have the discretion to pay to or for the benefit of grandson’s spouse grandson’s grandchildren and the living descendants of any predeceased grandchild so much or all of the net_income and principal from the family trusts as the trustees determine is necessary and advisable for their heath support maintenance and education any payments of principal made to or for the benefit of a grandchild or descendant of grandson will be charged against the ultimate distributive_share of the grandchild or descendant to whom or for whose benefit the payments are made upon the death of grandson’s spouse or upon grandson’s death in the event grandson’s spouse predeceases grandson the trust estate of each family_trust will be divided into separate trusts so as to provide one separate trust for each then-living grandchild of grandson and one separate trust for each deceased grandchild of grandson with descendants then living the trustee of each trust that is set_aside for a deceased grandchild of grandson with descendants then living will further divide each trust per stirpes among the descendants of such predeceased grandchild of grandson each such share shall be held as an additional separate trust the trustees may distribute the net_income and principal from each separate trust for the health support maintenance and education of the beneficiary upon the death of the beneficiary the undistributed balance of the trust being administered for the benefit of such beneficiary will be divided into separate trusts so as to provide one plr-151138-10 separate trust for each then-living child of the deceased beneficiary and one separate trust for each deceased beneficiary with descendants then living each of the family trusts created for the grandchildren of grandson or descendants of a deceased grandchild will terminate twenty-one years after the death of the measuring lives designated for each trust as discussed below at the time of each family trust’s termination the assets of each trust created for the grandchildren of grandson or descendants of a deceased grandchild will vest and be paid over and distributed to the trust’s beneficiary upon termination the trust assets will be distributed outright if the beneficiary is over age otherwise continued in trust if a beneficiary dies before age the trustee is to distribute the assets to the beneficiary’s estate the measuring lives of grandson family_trust are composed of the same measuring lives for trust a of trust the measuring lives of grandson family_trust are composed of the same measuring lives for trust a of trust the measuring lives of grandson family_trust are composed of the same measuring lives for trust b of trust all persons in the class of measuring lives for each trust trust trust a of trust trust trust a of trust and trust and trust b of trust were alive at the time each trust was created it is represented that there have been no actual or constructive additions to trust sec_1 through trust a of trust trust a of trust or trust b of trust after date you have requested the following rulings the exercise by grandson of the powers of appointment over trust a of trust trust a of trust and trust b of trust in favor of grandson family_trust sec_1 and as proposed in the declaration of trust will not result in any property subject_to the powers of appointment being includible in grandson’s estate under sec_2041 the exercise by grandson of the powers of appointment over trust a of trust trust a of trust and trust b of trust in favor of grandson family_trust sec_1 and as proposed in the declaration of trust will not result in a transfer of property that is subject_to generation-skipping_transfer_tax and the appointed property passing to grandson family_trust sec_1 and will retain its exempt status for gst tax purposes law and analysis issue sec_2041 provides that the value of the gross_estate includes the value of all property with respect to which the decedent has at the time of his death a general plr-151138-10 power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent's gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power_of_appointment is considered to exist on the date of the decedent's death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent's death notice has been given or the power has been exercised sec_2041 provides with exceptions not relevant here that the term general_power_of_appointment means a power that is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_20_2041-1 of the estate_tax regulations provides that a power_of_appointment is not a general_power_of_appointment if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent’s estate or the creditors of his estate or b expressly not exercisable in favor of the decedent or his creditors or the creditors of decedent’s estate in this case grandson proposes to appoint the entire corpus of trust a of trust trust a of trust and trust b of trust to grandson family_trust grandson family_trust and grandson family_trust respectively under the terms of trust a of trust grandson has a testamentary power to appoint the balance of trust a of trust to members of a class consisting of grantor’s issue and the spouses of grantor’s issue excluding grandson grandson’s estate or the creditors of grandson’s estate_trust a of trust has similar class provisions under trust b of trust grandson has a testamentary power to appoint the balance of trust b of trust to a narrow class consisting of his spouse grandson’s issue and the spouses of grandson’s issue if none of grandson’s issue survives then grandson may appoint the assets of trust b of trust to a broader class consisting of grantor’s issue and their spouses the testamentary powers of appointment granted grandson in these trusts are not general powers of appointment within the meaning of sec_2041 because grandson cannot exercise these powers in favor of himself his estate or the creditors of his estate accordingly based upon the facts presented and representations made we conclude that the exercise by grandson of the powers of appointment over trust a of trust trust a of trust and trust b of trust in favor of grandson family_trust sec_1 and as proposed in the declaration of trust will not result in any property subject_to the powers of appointment being includible in grandson’s estate under sec_2041 plr-151138-10 issue sec_2601 imposes a tax on every generation-skipping_transfer gst the term generation-skipping_transfer is defined in sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that except as provided in sec_26_2601-1 where any portion of a_trust remains in the trust after post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or the value of the entire portion of the trust subject_to the power is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse sec_26_2601-1 provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 is not treated as an addition to a_trust if -- the power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation the perpetuities period this rule is illustrated in example of sec_26_2601-1 in example on date t established an irrevocable_trust as defined in sec_26_2601-1 under the terms of the trust instrument the trustee is required to distribute the entire income annually to t’s child c for life then to t’s grandchild gc for life gc has the power to appoint any or all of the trust assets to trust which is an irrevocable_trust as defined in sec_26_2601-1 that was established on date the terms of trust 2’s governing instrument provide that the trustee shall pay income to t’s great grandchild ggc for life upon ggc’s death the remainder is to be paid to ggc’s issue ggc was alive on date when trust was created c died on date on date gc exercised the power_of_appointment the exercise plr-151138-10 of gc’s power does not subject future transfers from trust to tax under chapter because the exercise of the power in favor of trust does not suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of trust extending beyond the life of ggc a beneficiary under trust who was in being at the date of creation of trust plus a period of years the result would be the same if trust had been created after the effective date of chapter in this case trust sec_1 through were irrevocable on date it is represented that there have been no actual or constructive additions to trust sec_1 through or trust a of trust trust a of trust or trust b of trust after date the testamentary powers of appointment held by grandson in trust a of trust trust a of trust and trust b of trust are not general powers of appointment within the meaning of sec_2041 pursuant to grandson’s exercise of these powers over these trusts the entire corpus of trust a of trust trust a of trust and trust b of trust will pass to grandson family_trust grandson family_trust and grandson family_trust respectively each grandson family_trust must terminate no later than the expiration of years after the death of the survivor of the persons whose lives measure the duration of trust a of trust trust a of trust and trust b of trust consequently grandson’s exercise of the powers will not postpone or suspend the vesting absolute ownership or power of alienation of any interest for a period measured from the date of creation of trust sec_1 and as the case may be extending beyond any life in being at the date of creation of trust sec_1 and plus a period of years plus if necessary a reasonable period of gestation accordingly based on the facts submitted and representations made we conclude that the exercise by grandson of the powers of appointment over trust a of trust trust a of trust and trust b of trust in favor of grandson family_trust sec_1 and as proposed in the declaration of trust will not result in a transfer of property that is subject_to generation-skipping_transfer_tax and the appointed property passing to grandson family_trust sec_1 and will retain its exempt status for gst tax purposes the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-151138-10 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes copy of this letter cc
